PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Howett et al.
Application No. 16/084,747
Filed: 13 Sep 2018
For: EXERCISE APPARATUS
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition filed December 21, 2020, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure to timely file corrected drawings on or before November 05, 2020, as required by the Notice of Allowance, August 05, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned November 06, 2020.  A Notice of abandonment was mailed on November 20, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an response from the examiner during applicant-initiated interview summary, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.

Therefore, the examiner stated that the requirement for corrected drawings is hereby withdrawn from the Notice of Allowance on August 05, 2020.

Telephone inquiries concerning this decision should be directed to the Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET